Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of October 26, 2017, is entered into by and among EXTREME
NETWORKS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities party hereto (each a “Lender” and,
collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), in its capacity as
both the Issuing Lender and the Swingline Lender, and SVB, as administrative
agent and collateral agent for the Secured Parties (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Amended and Restated Credit Agreement (defined below) and used herein shall have
the respective meanings given to such terms in the Amended and Restated Credit
Agreement (as amended by this Agreement).

RECITALS

A. The Borrower, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement, dated as of October 28, 2016 (as
amended, supplemented, restructured or otherwise modified prior to the date
hereof (including as amended pursuant to (a) that certain First Amendment to
Amended and Restated Credit Agreement dated as of March 2, 2017, and (b) that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
July 14, 2017), the “Amended and Restated Credit Agreement”).

B. The Borrower has requested that the Administrative Agent and the Required
Lenders agree to (i) amend the Amended and Restated Credit Agreement in the
manner described in Section 2 hereof, and (ii) evidence their acknowledgement of
and agreement with the matters described in Section 3 hereof.

C. The Administrative Agent and the Required Lenders have agreed to so amend the
Amended and Restated Credit Agreement, and to so provide such acknowledgements
and agreements, in each case, upon the terms and conditions set forth herein.

ACCORDINGLY, subject to the satisfaction of the conditions to effectiveness
described in Section 4 of this Agreement, the parties hereto hereby agree as
follows:

AGREEMENT

SECTION 1 Definitions. For purposes of this Agreement, the following terms shall
have the following definitions:

“Specified Dispositions”: collectively, all Dispositions undertaken by the
Borrower and its Subsidiaries, at any time during the fiscal year of the
Borrower ending June 30, 2018, in reliance on Section 7.5(l) of the Amended and
Restated Credit Agreement.

“Third Amendment Guarantor Acknowledgment and Consent”: that certain Guarantor
Acknowledgment and Consent, in substantially the form appearing as Exhibit A
hereto.

“Third Amendment Loan Documents”: collectively, this Agreement, the Third
Amendment Guarantor Acknowledgement and Consent attached hereto as Exhibit A,
and any other Loan Documents executed and/or delivered in connection with this
Agreement.



--------------------------------------------------------------------------------

SECTION 2 Amendment of the Amended and Restated Credit Agreement. With effect
from and after the Effective Date (defined below), the Amended and Restated
Credit Agreement shall be amended as follows:

(a) The definition of “Blue Angel Asset Purchase Agreement” appearing in
Section 1.1 of the Amended and Restated Credit Agreement shall be amended and
restated to read in its entirety as follows:

“Blue Angel Asset Purchase Agreement”: that certain Asset Purchase Agreement,
dated as of October 3, 2017, between the Borrower and the Blue Angel Seller.

(b) The definition of “Blue Angel Seller” appearing in Section 1.1 of the
Amended and Restated Credit Agreement shall be amended and restated to read in
its entirety as follows:

“Blue Angel Seller”: Brocade Communications Systems, Inc., in its capacity as
the third-party seller of the Blue Angel Acquired Assets that is party to the
Blue Angel Asset Purchase Agreement.

(c) The following definition of “Third Amendment” shall be added to Section 1.1
of the Amended and Restated Credit Agreement in the appropriate alphabetical
order:

“Third Amendment”: that certain Third Amendment to Amended and Restated Credit
Agreement, dated as of October 26, 2017, between the Borrower, the Lenders party
thereto and the Administrative Agent.

(d) The following definition of “Third Amendment Date” shall be added to
Section 1.1 of the Amended and Restated Credit Agreement in the appropriate
alphabetical order:

“Third Amendment Date” means the date on which the Third Amendment becomes
effective in accordance with its terms.

(e) Section 2.1(d)(viii)(E) of the Amended and Restated Credit Agreement shall
be amended and restated to read in its entirety as follows:

(E) the form of the Blue Angel Asset Purchase Agreement shall not have changed
in any material respect or in any manner that is materially adverse to the
Administrative Agent or the Lenders since the most recent draft of the Blue
Angel Asset Purchase Agreement that was provided to the Administrative Agent
prior to the Third Amendment Date (and any increase in the “purchase price”
(however designated) defined in the Blue Angel Asset Purchase Agreement shall be
deemed to be a change to the Blue Angel Asset Purchase Agreement that is
materially adverse to the Administrative Agent and the Lenders), and no
condition to the consummation of the Blue Angel Asset Acquisition has been
waived by the Borrower, in each case, except as approved in writing by the
Administrative Agent.

(f) Section 7.5(l) of the Amended and Restated Credit Agreement shall be amended
and restated to read in its entirety as follows:

 

2



--------------------------------------------------------------------------------

(l) Dispositions of other property having an aggregate fair market value not to
exceed (i) solely in respect of all such Dispositions undertaken by the Borrower
and its Subsidiaries at any time during the fiscal year of the Borrower ending
June 30, 2018, $10,000,000 in the aggregate; provided that, at the time of any
such Disposition made in reliance on this clause (i), no Event of Default shall
have occurred and be continuing or would result from any such Disposition, and
(ii) in respect of all such Dispositions undertaken by the Borrower and its
Subsidiaries at any time during any fiscal year of the Borrower commencing on or
after July 1, 2018, $5,000,000 in the aggregate; provided that, at the time of
any such Disposition made in reliance on this clause (ii), no Event of Default
shall have occurred and be continuing or would result from any such Disposition;

(g) Section 7.19 of the Amended and Restated Credit Agreement shall be amended
and restated to read in its entirety as follows:

7.19 Amendments to 2013 Enterasys Stock Acquisition Documentation, Asset
Acquisition Documents, Arrowhead Asset Acquisition Documents and Blue Angel
Asset Acquisition Documents; Certification of Certain Equity Interests.
(a) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the indemnities and licenses furnished to the
Borrower pursuant to any of the 2013 Enterasys Stock Acquisition Documentation,
any of the Asset Acquisition Documents, any of the Arrowhead Asset Acquisition
Documents and/or any of the Blue Angel Asset Acquisition Documents such that
after giving effect thereto such indemnities or licenses shall be materially
less favorable to the interests of the Loan Parties or the Lenders with respect
thereto; (b) otherwise amend, supplement or otherwise modify the terms and
conditions of any of the 2013 Enterasys Stock Acquisition Documentation, the
Asset Acquisition Documents, the Arrowhead Asset Acquisition Documents and/or
the Blue Angel Asset Acquisition Documents, or any such other documents except
for any such amendment, supplement or modification that (i) becomes effective
after (A) with respect to the Asset Acquisition Documents, the Amendment and
Restatement Date, (B) with respect to the Arrowhead Asset Acquisition Documents,
the Second Amendment Date, and (C) with respect to the Blue Angel Asset
Acquisition Documents, the Blue Angel Asset Acquisition Consummation Date, and
(ii) could not reasonably be expected to have a Material Adverse Effect;
(c) fail to enforce, in a commercially reasonable manner, the Loan Parties’
rights (including rights to indemnification) under any of the 2013 Enterasys
Stock Acquisition Documentation, the Asset Acquisition Documents, the Arrowhead
Asset Acquisition Documents and/or the Blue Angel Asset Acquisition Documents;
or (d) take any action to certificate any Equity Interests having been pledged
to the Administrative Agent (for the ratable benefit of the Secured Parties)
which were uncertificated at the time so pledged, in any such case, without
first obtaining the Administrative Agent’s prior written consent to do so and
undertaking to the reasonable satisfaction of the Administrative Agent all such
actions as may reasonably be requested by the Administrative Agent to continue
the perfection of its Liens (held for the ratable benefit of the Secured
Parties) in any such newly certificated Equity Interests.

(h) Section 10.2(a) of the Amended and Restated Credit Agreement shall be
amended by replacing the address for the Borrower specified therein with the
following:

Extreme Networks, Inc.

6480 Via Del Oro

San Jose, CA 95119

 

3



--------------------------------------------------------------------------------

SECTION 3 Blue Angel Asset Acquisition; Specified Dispositions.

(a) Blue Angel Asset Acquisition. Notwithstanding anything to the contrary set
forth in the Loan Documents (including, without limitation, any of
Section 2.1(d), Section 6.15 and Section 7.8 of the Amended and Restated Credit
Agreement), each Lender that has executed this Agreement acknowledges and agrees
that the Blue Angel Asset Acquisition Consummation Date may occur prior to the
date on which any Blue Angel Term Loans are made pursuant to Section 2.1(d) of
the Amended and Restated Credit Agreement; provided that, (i) for the avoidance
of doubt, in the event that the Borrower elects to request any Blue Angel Term
Loans at any time during the Blue Angel Term Loan Availability Period but after
the Blue Angel Asset Acquisition Consummation Date, the obligations of the
Lenders to make any such Blue Angel Term Loans shall be subject to the prior
satisfaction of all conditions precedent to the making of any Blue Angel Term
Loans that are set forth in Section 2.1(d) of the Amended and Restated Credit
Agreement (the provisions of which Section 2.1(d) shall be deemed conformed, as
necessary, in a manner reasonably acceptable to the Administrative Agent in
contemplation of and to accommodate the occurrence of the Blue Angel Asset
Acquisition Consummation Date prior to any subsequent date on which any Blue
Angel Term Loans are made pursuant to such Section 2.1(d)), and (ii) in the
event that the Borrower elects to consummate the Blue Angel Asset Acquisition
prior to the date on which any Blue Angel Term Loans are made pursuant to
Section 2.1(d) of the Amended and Restated Credit Agreement, the Borrower shall
have complied, with respect to the Blue Angel Asset Acquisition and as a
condition precedent to the consummation of the Blue Angel Asset Acquisition
prior to the date on which any Blue Angel Term Loans are made pursuant to
Section 2.1(d) of the Amended and Restated Credit Agreement, with all
requirements set forth in Sections 2.1(d)(xii) and 7.8(o) of the Amended and
Restated Credit Agreement (relating to Permitted Acquisitions).

(b) Specified Dispositions. In furtherance of the amendment to Section 7.5(l) of
the Amended and Restated Credit Agreement set forth in Section 2(f) hereof, each
Lender that has executed this agreement acknowledges and agrees that the
Borrower shall be deemed not to have breached Section 7.5(l) of the Amended and
Restated Credit Agreement at any time between July 1, 2017 and the date of this
Agreement; provided that the foregoing acknowledgement and agreement is subject
to the condition subsequent that the aggregate amount of the Specified
Dispositions does not exceed $10,000,000.

SECTION 4 Conditions Precedent to Effectiveness. The effectiveness of Sections 2
and 3 of this Agreement shall be subject to the prior satisfaction of each of
the following conditions precedent (the first date on which all such conditions
shall be satisfied or waived, the “Effective Date”):

(a) Executed Agreement. The Administrative Agent shall have received from the
Borrower and each of the Required Lenders a duly executed original (or, if
elected by the Administrative Agent, an executed facsimile or PDF followed
promptly by an executed original) counterpart of this Agreement.

(b) Third Amendment Guarantor Acknowledgement and Consent. The Administrative
Agent shall have received from each Guarantor party thereto a duly executed
original (or, if elected by the Administrative Agent, an executed facsimile or
PDF followed promptly by an executed original) signature page to the Third
Amendment Guarantor Acknowledgment and Consent attached hereto as Exhibit A.

(c) Costs and Expenses. The Borrower shall have paid all costs and expenses of
the Administrative Agent then due in accordance with Section 6(d) hereof and
Section 10.5 of the Amended and Restated Credit Agreement, to the extent such
costs and expenses have been invoiced to the Borrower prior to the Effective
Date.

 

4



--------------------------------------------------------------------------------

(d) Responsible Officers Certificates.

(i) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Effective Date and in form
and substance reasonably satisfactory to the Administrative Agent, either
(A) attaching copies of all consents, licenses and approvals (other than any
applicable board resolutions or written consents of the Loan Parties) required
in connection with the execution, delivery and performance by the Borrower and
the validity against the Borrower of the Third Amendment Loan Documents to which
it is party, and such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required;

(ii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Effective Date and in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that (A) as of the Effective Date, after giving effect to the effectiveness of
this Agreement (including, without limitation, Section 3(b) hereof), each of the
representations and warranties made by each Loan Party in or pursuant to any
Loan Document (x) that is qualified by materiality is true and correct, and
(y) that is not qualified by materiality, is true and correct in all material
respects, in each case, on and as of such date as if made on and as of such
date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty was
true and correct in all respects or all material respects, as required, as of
such earlier date, (B) there has been no event or circumstance since June 30,
2016, that has had or that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (C) no Default
or Event of Default has occurred and is continuing on the Effective Date.

(e) No Material Adverse Effect. There shall not have occurred since June 30,
2016 any event or condition that has had or that could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(f) Representations and Warranties; No Default. On the Effective Date, after
giving effect to this Agreement (including, without limitation, Section 3(b)
hereof), (i) the representations and warranties contained in Section 6 of this
Agreement shall be true and correct and (ii) no Default or Event of Default
shall have occurred and be continuing.

(g) Patriot Act. The Administrative Agent shall have received, prior to the
Effective Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the “Patriot Act”.

(h) No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or governmental authority is pending or, to the knowledge of any Loan
Party in existence as of the Effective Date, threatened in writing, that could
reasonably be expected to have a Material Adverse Effect.

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has executed this Agreement (whether or not on the
Effective Date or pursuant to an Addendum and an Assignment and Assumption)
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent (or made available) by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the Effective
Date specifying such Lender’s objection thereto and such objection shall not
have been withdrawn by notice to the Administrative Agent to that effect on or
prior to the Effective Date.

 

5



--------------------------------------------------------------------------------

SECTION 5 Post-Closing Conditions. The Borrower shall (i) cause each Loan Party
in existence as of the Effective Date to deliver to the Administrative Agent by
no later than the date occurring 20 Business Days after the Effective Date (or
such later date as the Administrative Agent shall agree in writing), the
originally-executed signature pages of such Persons to any of the agreements,
opinions and other documents referenced in Section 4 hereof (including any such
signature pages to this Agreement and each of the other Loan Documents) in
respect of which the Administrative Agent, as an accommodation to such Loan
Parties, has agreed to accept copies of such Persons’ signature pages for
purposes of the closing of this Agreement and certain of the other Loan
Documents on the Effective Date, and (ii) use commercially reasonable efforts to
cause any other Persons party to any agreements or other documents referenced in
Section 4 hereof to deliver to the Administrative Agent by no later than the
date occurring 30 days after the Effective Date (or such later date as the
Administrative Agent shall agree in writing) the originally-executed signature
pages of such Persons to any of the agreements, notice acknowledgments and other
documents referenced in Section 4 hereof (excluding any approvals or consents of
any Governmental Authority) in respect of which the Administrative Agent, as an
accommodation to such Loan Parties, has agreed to accept copies of such Persons’
signature pages for purposes of the closing of this Agreement and certain of the
other Loan Documents on the Effective Date.

SECTION 6 Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each of the Required Lenders that:

(a) no Default or Event of Default (other than, for the avoidance of doubt, any
such Default or Event of Default that may have arisen solely as a result of any
Specified Dispositions having been made by the Borrower and its Subsidiaries
prior to the date of this Agreement) exists immediately before, and that no
Default or Event of Default exists immediately after, giving effect to the
amendments contemplated by Section 2 hereof and the acknowledgements and
agreements contemplated by Section 3 hereof;

(b) the execution, delivery and performance by the Borrower of this Agreement
have been duly authorized by all necessary corporate action on the part of the
Borrower and do not and will not require any registration with, consent or
approval of, or notice to or action by, any Person (including any Governmental
Authority) in order to be effective and enforceable;

(c) this Agreement and the other Loan Documents constitute the legal, valid and
binding obligations of each Loan Party party hereto or thereto, and are
enforceable against each such Loan Party in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles and
principles of good faith and fair dealing (whether enforcement is sought by
proceedings in equity or at law); and

(d) each of the representations and warranties made by each Loan Party in or
pursuant to any Loan Document to which such Loan Party is party (after giving
effect to the amendments to the Amended and Restated Credit Agreement
contemplated by Section 2 of this Agreement and the acknowledgements and
agreements contemplated by Section 3 of this Agreement) (i) that is qualified by
materiality is true and correct, and (ii) that is not qualified by materiality,
is true and correct in all material respects, in each case, on and as of the
date hereof, as if made on and as of such date, except to the extent that any
such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date.

 

6



--------------------------------------------------------------------------------

SECTION 7 Miscellaneous.

(a) Amended and Restated Credit Agreement Otherwise Not Affected. Except as
expressly contemplated hereby, the Amended and Restated Credit Agreement shall
remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects. The Administrative Agent’s and the Required Lenders’
execution and delivery of, or acceptance of, this Agreement shall not be deemed
to create a course of dealing or otherwise to create any express or implied duty
by the Administrative Agent or any Lender to provide any other or further
amendments under the same or similar circumstances in the future.

(b) No Reliance. The Borrower hereby acknowledges and confirms to the
Administrative Agent and the Required Lenders that it is executing this
Agreement on the basis of its own investigation and for its own reasons without
reliance upon any agreement, representation, understanding or communication by
or on behalf of any other Person.

(c) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to the benefit of their respective successors
and assigns permitted by the terms of the Loan Documents. No third party
beneficiaries are intended in connection with this Agreement.

(d) Costs and Expenses. The Borrower hereby agrees to pay to the Administrative
Agent on demand the reasonable and documented out-of-pocket costs and expenses
of the Administrative Agent, and the reasonable and documented out-of-pocket
fees and disbursements of counsel to the Administrative Agent, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
any other documents to be delivered herewith.

(e) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA. This Agreement is subject
to the provisions of Section 10.14 of the Amended and Restated Credit Agreement
relating to submission to jurisdiction, jury trial waiver and judicial
reference, which provisions are by this reference incorporated herein, mutatis
mutandis, as if set forth herein in full.

(f) Complete Agreement; Amendments. This Agreement, together with the Amended
and Restated Credit Agreement and the other Loan Documents, contains the entire
and exclusive agreement of the parties hereto with reference to the matters
discussed herein and therein. This Agreement supersedes all prior drafts and
communications with respect hereto and may not be amended except in accordance
with the provisions of Section 10.1 of the Amended and Restated Credit
Agreement.

(g) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Agreement shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Agreement, or the validity or effectiveness of such provision in any other
jurisdiction.

 

7



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Agreement by PDF, facsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability and binding effect of this Agreement.

(i) Interpretation. This Agreement is the result of negotiations between and has
been reviewed by respective counsel to the Borrower and the Guarantors and is
the product of all parties hereto. Accordingly, this Agreement shall not be
construed against any party merely because of its involvement in the preparation
hereof.

(j) Loan Document. This Agreement shall constitute a Loan Document.

(Remainder of page intentionally left blank; signature page follows)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

EXTREME NETWORKS, INC., as the Borrower By:  

/s/ Katy Motiey

Name: Katy Motiey Title: Executive Vice President, Chief Administrative Officer
– HR, General Counsel and Corporate Secretary

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as the Administrative Agent, a Lender, the Swingline Lender
and the Issuing Lender By:  

/s/ Stephen Chang

Name: Stephen Chang Title: Vice President

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Will Horstman

Name: Will Horstman Title: Authorized Officer

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Thomas R. Sullivan

Name: Thomas R. Sullivan Title: Senior Vice President

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By:  

/s/ Michael Kus

Name: Michael Kus Title: Managing Director

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UMPQUA BANK,

as a Lender

By:

 

/s/ Michael McCutchin

Name: Michael McCutchin

Title: Senior Vice President

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:  

/s/ Henry Farley

Name: Henry Farley Title: AVP

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Elizabeth McDonald

Name: Elizabeth McDonald Title: Vice President

Signature Page to Third Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:  

/s/ Ronald J. Drobny

Name: Ronald J. Drobny Title: Director

Signature Page to Third Amendment to Amended and Restated Credit Agreement